                                                                                                                                                                                           ,....,,.....   :
          ~

                                                                                                                                                                                  11:;
                                                                                                                                                                                  I
..                   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1               ~·




                                                         UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA


,_,..,.   .·!
          ;     \"Ll
                •.
                       '
                                          United States of America
                                                     v.
                                                                                                      JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November 1, 1987)
':)-\.
                                  Verenice Esmeralda Lopez-Jimenez                                    Case Number: 2: 19-mj-8528

                                                                                                      David R. Silldorf
                                                                                                      Defendant's Attorney
                                                                                                                                 . ·- ·····-··-·1-·i=-~---·-
                 REGISTRATION NO. 83466298                                                                                            F l~~D
                 THE DEFENDANT:                                                                                                rI I FEB 2 6 2019
                  IZI pleaded guilty to count(s) 1 of Complaint              I
                                                 ~~~-=-~~~~~~~~~~~--t,~-i..1-=========>~rl--

                  D was e:iound gu1"lty t o counts
                                                ( )                                 C"E~r: .J ~- [;,~~·~·CT ~l))fu
                                                                               so~'",,,:;;·. c:1s7fnc7 ,;• c                  I
                           after a plea of not guilty.                                                   ,.:_Y_.---·--      -~
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                       Nature of Offense                                                               Count Number(s)
                 8:1325(a)(2)                          ILLEGAL ENTRY (Misdemeanor)                                                      1

                      D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~
                                                                                                                                                                          :.,,.
                                                                                                                                                                           ,~··

                      D Count(s)                                                                       dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                    IZI TIME SERVED                              D                                          days

                     IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
                     IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the   defendant's possession at the time of arrest upon their deportation or removal.
                     D     Court recommends defendant be deported/removed with relative,                          charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's e1;onomic circumstances.

                                                                                              Tuesday, February 26, 2019
                                                                                              Date of Imposition of Sentence


                Received          ~~~~~~~~~




                                  DUSM




                 Clerk's Office Copy                                                                                                               2: 19-mj-8528
